   8:20-cr-00210-RFR-MDN Doc # 15 Filed: 10/20/20 Page 1 of 1 - Page ID # 34



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                    8:20CR210

           vs.
                                                           ORDER ON APPEARANCE FOR
BRITNI ROCHELLE MILLER,                                  SUPERVISED RELEASE VIOLATION

                        Defendant.


       The defendant appeared before the Court on October 20, 2020 regarding Petition for
Offender Under Supervision [4]. Julie B. Hansen represented the defendant. Kimberly C. Bunjer
represented the government. The defendant was advised of the alleged violation(s) of supervised
release, right to retain or appointment of counsel, and any right to a preliminary hearing in
accordance with Federal Rule of Criminal Procedure 32.1(a)(3).
       The defendant appeared by summons, or is otherwise not in custody, and will not be
detained. Therefore, the defendant does not have right to a preliminary hearing. Fed. R. Crim.
P. 32.1(b)(1)(A). The Court finds the petition sets forth probable cause to believe the defendant
violated the terms of supervised release. The defendant shall appear personally for a final
dispositional hearing before U.S. District Judge Robert F. Rossiter, Jr. in Courtroom No. 4, Roman
L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 10:00 a.m. on December
9, 2020.
           The government did not move for detention. The defendant shall be released on the
current terms and conditions of supervision.


       IT IS SO ORDERED.


       Dated this 20th day of October, 2020.

                                                    BY THE COURT:

                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge
